Citation Nr: 1343298	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  01-03 004 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to October 1991. 

This appeal to the Board of Veterans Appeals  (Board) arises from a September 1992 rating action that granted service connection for four disabilities.  The Veteran appealed the issues of entitlement to increased initial evaluations.  The Board remanded the claims on several occasions.  Over the course of two decisions, dated in July 2009 and July 2011, the Board adjudicated these issues.  However, in July 2011, the Board determined that the issue of entitlement to TDIU had been raised, and remanded the claim.  Citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In April 2012, the Board denied the claim for TDIU.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2012 decision.  In April 2013, the Court issued an Order vacating the September 2008 Board decision.  


REMAND

The Veteran asserts that he is entitled to TDIU.  In various records, he has asserted that he cannot work due to pain from his service-connected disabilities, particularly his lumbar spine.  

The Veteran's service-connected disabilities are: lumbosacral strain, evaluated as 40 percent disabling; residuals of injury to the cervical spine, evaluated as 30 percent disabling, residuals of injury to the left foot, evaluated as 10 percent disabling, and scars, burns (second degree), evaluated as noncompensable (0 percent disabling).  His combined rating is 60 percent.  

The Board points out that a medical determination as to the severity of the Veteran's service-connected lumbosacral strain is especially important as the Veteran is also shown to have degenerative disc disease of the lumbar spine, for which service connection was denied in February 2011.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

The most recent VA examination report of record is a January 2011 examination that was limited to the lumbar spine.  With regard to his other service-connected disabilities, the most recent VA examination reports are dated no earlier than 2008.  

The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Nevertheless, as the findings addressing the Veteran's service-connected disabilities are several years apart, and some of the findings are at least five years old, under the circumstances, the Veteran should be afforded new examinations of his service-connected disabilities, to included opinions as to their impact on occupational and social functioning.   See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on remand, opinions should be obtained which discuss the effects of the Veteran's service-connected disabilities on his ability to work.  Id.   

In light of the Veteran's unclear work history, and current employability status, he should be requested to provide another complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any service-connected symptoms after 2011 (i.e., after the most recent medical reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  Ask the Veteran to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history.

3.  After the development outlined in the first two paragraphs of this remand has been completed, schedule an appropriate VA compensation examination to reassess the severity of his service-connected disabilities.  The claims file must be made available to, and thoroughly reviewed by, the examiner(s) in connection with the examination(s), and the examiner(s) must indicate that the claims file has been reviewed in association with the examination. 

Provide the examiner(s) with a list of the Veteran's service-connected disabilities.

a)  The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service-connected, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities. 

b)  With regard to the Veteran's service-connected lumbar strain, the examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning, and the examiner should also indicate whether it is possible to separate the symptoms of the Veteran's nonservice-connected degenerative disc disease, and any other identified nonservice-connected back disorders, from those of his service-connected lumbar strain.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be made clear.

4.  Submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  The Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.   

5.  To help avoid a further remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The Veteran is noted to have a right to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Readjudicate the TDIU issue on appeal.  If the benefit sought on appeal remains denied, the RO should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


